Citation Nr: 0013125	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-16 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for 
spastic colon with diverticulitis and gastrointestinal 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 1945 
and from September 1946 to September 1948.  The veteran was a 
prisoner of war (POW) of the German government from February 
1943 to April 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 30 percent for 
atypical anxiety disorder with spastic colon and functional 
gastrointestinal disability with diverticulosis, effective 
from October 6, 1993.  By rating decision in March 1999, the 
RO granted an increased evaluation of 50 percent, effective 
October 6, 1993.  By rating decision in October 1999, the RO 
separated the veteran's conditions, continuing a 50 percent 
evaluation for PTSD, and granting a 10 percent evaluation for 
spastic colon with diverticulosis and gastrointestinal 
disorder, effective from June 14, 1999.  

FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by 
severe impairment of his ability to maintain 
relationships, both social and industrial, due to 
persistent anxiety, avoidance, flashbacks, nightmares, 
survivor guilt, crying spells, irritability, 
and depression.  

2. The veteran's service-connected gastrointestinal disorder 
is manifested by chronic nausea and diarrhea, lasting 
approximately one-to-two days as often as once per week, 
and malnutrition.  


CONCLUSIONS OF LAW

1. The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
Nov. 7, 1996).  

2. The criteria for a 60 percent evaluation for service-
connected spastic colon with diverticulitis and 
gastrointestinal disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7323, 7327, 7329 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1950, the veteran filed an initial claim for VA 
benefits for service connection for a nervous condition.  By 
rating decision in July 1950, the RO granted service 
connection for conversion reaction, then diagnosed as 
schizoid personality, with a noncompensable evaluation 
effective from August 18, 1949.  By rating decision in 
November 1951, the RO granted an increased evaluation 
of 10 percent for anxiety reaction with conversion to 
gastrointestinal tract with hypertrophic gastritis and 
chronic duodenitis, effective from October 15, 1951.  
By rating decision in May 1955, the RO reduced the evaluation 
to noncompensable effective July 27, 1955.  By rating 
decision in June 1987, the RO granted an increased evaluation 
of 10 percent, effective from October 7, 1986.  

A VA social work survey was conducted in December 1993.  The 
veteran had been married to his current spouse since 1971.  
He had four children from a previous marriage, and the 
veteran's spouse had three children from a previous marriage.  
The veteran was last employed in 1980.  The veteran was 
employed a chef for two motel chains for 30 years after 
discharge from the military.  He retired at age 62, due to 
health concerns with regard to removal of part of the colon 
and recurrent diarrhea.  The social worker stated that 
employment was out of the question for the veteran, as he 
reported having a heart condition, headaches, almost constant 
diarrhea, and nervousness when driving.  The social worker 
noted that the veteran seemed to have a good memory and had a 
good support system in his wife stepchildren.  

A VA examination for mental disorders was conducted in 
December 1993, and the examiner noted that the veteran's 
claims file was available for review.  The examiner noted 
that the veteran had appointments at the mental hygiene 
clinic at three-month intervals and had an active 
prescription for medication.  The veteran reported frequent 
feelings of depression and guilt.  He stated that he had 
nightmares, approximately every one-to-three months, of 
situations he experienced during World War II (WWII) 
particularly his period as a POW.  He reported regular crying 
spells without explanation and anger outbursts that were 
triggered by insignificant things.  Mental status examination 
revealed mildly to moderately dysphoric mood, somewhat labile 
affect (between neutral and moderately depressed), normal 
speech, and no hallucinations or delusions.  The examiner 
provided a diagnosis of anxiety disorder, not otherwise 
specified, with PTSD traits.  

A VA gastrointestinal examination was also conducted in 
December 1993.  The veteran reported that three-to-four 
months after release from the POW camp, he developed 
intermittent bouts of diarrhea with cramps and pain, which 
continued to the present.  The examiner noted a history of 
multiple abdominal operations for repair of hiatus hernia, 
pyloroplasty, and diverticulitis with colon resection.  
Physical examination revealed multiple well-healed surgical 
scars over the abdomen with a lax abdominal wall in the right 
lower quadrant and left inguinal area.  No masses, 
organomegaly, or areas of tenderness were demonstrated, and 
bowel sounds were normal.  The examiner provided an 
assessment of irritable bowel syndrome by history (spastic 
colitis, functional gastrointestinal disability) probably 
secondary to neurosis.  

In June 1995, the veteran was seen at the VA medical center 
(MC) with increased anxiety, nightmares, and hyper-arousal 
regarding the veteran's POW experiences during WWII.  Mental 
status examination revealed appropriate affect, euthymic 
mood, no delusional thinking or hallucinations, no suicidal 
or homicidal ideation, and no gross cognitive deficits.  The 
examiner provided an assessment of PTSD, history of anxiety 
neurosis, and history of depression.  Physical examination in 
June 1995 showed several tender areas over the abdomen with a 
vague feeling of softness over the area.  

A VA social work survey was conducted in August 1997.  The 
veteran had been married to his current spouse for 26 years.  
He stated that he had five or six children from previous 
marriages, but had no current contact with them.  The veteran 
stated that he and his current spouse's relationship had 
improved, and he attributed the reduction in his irritability 
and anger to medication.  He reported that after discharge 
from service, he had difficulty being around other people and 
was unable to work due to alcohol consumption.  He noted that 
he was last employed in 1985.  

A VA examination for mental disorders was conducted in August 
1997, and the examiner noted that the veteran's claims file 
was available for review.  The veteran reported survivor's 
guilt, depression, nightmares, and crying spells associated 
with wartime memories.  The veteran noted that he had a small 
circle of friends, and spent his time at home reading and 
tending to his yard.  Mental status examination revealed 
anxious mood, worried affect, periods of tearfulness, no 
delusions or hallucinations, no self harm thoughts, and 
intact memory.  The examiner provided an assessment of 
chronic PTSD secondary to WWII experiences with continued 
symptoms including persistent anxiety, avoidance and 
triggered intrusive recall.  

A VA examination for mental disorders was conducted in June 
1999, and the examiner noted review of the veteran's claims 
file.  The veteran reported flashbacks several times a month 
and stated that he avoided war movies and news reports about 
Kosovo because they caused him to be increasingly irritable.  
He stated that after discharge from service he worked 
multiple different jobs as a cook, chef, and salesman until 
1991.  He noted that the longest he was in a position was two 
and a half years and that position ended due to his drinking.  
He reported current difficulty sleeping, depression, and lack 
of energy.  Mental status examination revealed bitter mood, 
blunted affected, coherent thought process, no signs or 
symptoms of psychotic process, no specific ideation of 
harming himself or others, and intact insight and judgment.  
The examiner provided a diagnosis of chronic PTSD and not 
otherwise specified depressive disorder, and a global 
assessment of functioning (GAF) rating of 55.  The examiner 
noted that in addition to the functional gastrointestinal 
disorder that the veteran had when he left the service, 
the veteran now also had significant organic pathology, as 
documented by a history Mallory-Weiss tear, diverticulosis, 
and hyperplastic colonic polyps.  

A VA gastrointestinal examination was also conducted in June 
1999.  The veteran reported debilitating nausea since his 
release from POW interment.  The examiner noted a history of 
peptic ulcer disease, operative intervention on the stomach, 
colonic resection for polyp or tumor, and ventral hernia 
repair.  The examiner stated that the veteran appeared 
somewhat malnourished, but with no evidence of chronic 
disease or anemia.  Physical examination revealed scars 
indicating past surgery with no evidence of tenderness or 
masses.  Bowel sounds were normal.  The examiner provided a 
diagnosis of chronic nausea of indeterminate cause.  The 
examiner recommended further testing for the purpose of 
attempting treatment of the veteran's condition.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order  comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Evaluation of PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  
In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective Nov. 7, 1996).

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 70 percent evaluation 
under the old Schedule.  The Board recognizes the severity of 
the veteran's stressors during service due to his more than 
two-year period as a POW and his experiences during that 
time.  Following discharge, the record shows that the veteran 
was unable to stay in one place for many years and the record 
indicates that the veteran abused alcohol for many years.  
The veteran indicated that he was unable to keep a job for 
very long during this period and was married several times.  
The veteran is unaware of the current whereabouts of his 
children from these earlier marriages.   Although the 
veteran's condition has improved since he ceased drinking in 
the 1970s, his reported symptomatology, including anxiety, 
avoidance, flashbacks, nightmares, survivor guilt, crying 
spells, irritability, and depression, causes a severe 
impairment on the veteran's ability to maintain effective 
relationships or employment.   The primary support for the 
increased rating is what appears to be an unremitting 
preoccupation with his wartime and prisoner of war 
experiences. 

Evaluation of Gastrointestinal Disorder

Under the Schedule, diverticulitis is rated as irritable 
colon syndrome, peritoneal adhesions or ulcerative colitis, 
depending upon the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Code 7327.  Spastic colitis and irritable 
colon syndrome warrant a 10 percent evaluation if moderate 
with frequent episodes of bowel disturbance with abdominal 
episodes.  A 30 percent evaluation is warranted if severe 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Ulcerative colitis is evaluated at:  
10 percent if moderate with infrequent exacerbation; 
30 percent if moderately severe with frequent exacerbation; 
60 percent if severe with numerous attacks a year and 
malnutrition with health only fair during remission; and 100 
percent if pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication, 
such as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  Resection of the large intestine warrants a 10 percent 
evaluation with slight symptoms, 20 percent for moderate 
symptoms, and 40 percent for severe symptoms objectively 
supported by examination findings.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.  

The veteran reports current symptoms of chronic nausea and 
intermittent bouts of diarrhea, lasting one-to-two days as 
often as once a week.  The VA examiner in June 1999 noted 
that the veteran appeared somewhat malnourished.  The veteran 
reported that he retired at age 62, due to his 
gastrointestinal disorders.  The Board finds that the 
veteran's service-connected gastrointestinal disorders most 
closely approximate the criteria for a 60 percent evaluation 
under the Schedule.  The veteran's symptomatology is severe 
with symptoms occurring almost weekly and the appearance of 
malnutrition.  The record does not support a finding of 
marked malnutrition, anemia or appearance of serious 
complications of the veteran's gastrointestinal disorder, 
which are the criteria for an evaluation in excess of 60 
percent.  


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.  

Entitlement to a 60 percent evaluation for service-connected 
spastic colon with diverticulitis and gastrointestinal 
disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

